      Case: 3:18-cr-00169-SLO Doc #: 14 Filed: 07/23/20 Page: 1 of 1 PAGEID #: 22




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


UNITED STATES OF AMERICA                     :         CASE NO. 3:18-CR-169
                                             :
                  Plaintiff                  :         (Magistrate Judge Sharon L. Ovington)
                                             :
vs.                                          :
                                             :
NOAH DRIGGS                                  :
                                             :
                  Defendant                  :
                                             :


                                             ORDER


           Upon the Motion for Early Termination of Prejudgment Probation, the Court being fully

apprised in the premises and without opposition from either the Office of Counsel for the United

States and the U.S. Probation Department said motion is granted.

           It is hereby ORDERED that Noah Driggs, Defendant herein, is discharged from

Prejudgment Probation.




Dated July 23, 2020
                                                 Sharon L. Ovington, U.S. Magistrate Judge
672553_1
